INGRAHAM, J.
The same question is presented in this case as is presented in the case of City of New York v. Sixth Ave. R. Co. (decided herewith) 79 N. Y. Supp. 319; and, for the reasons there stated, we think that the judgment appealed from, so far as it overrules the joint demurrer of the defendants, and the separate demurrers of the Broadway & Seventh Avenue Railroad Company and the Houston, West Street & Pavonia Ferry Railroad Company should be reversed, and the demurrers sustained, with costs in this court and in the court below, and that the judgment, so far as it overrules the separate demurrer of the Metropolitan Street Railway Company should be affirmed, with costs, with leave to the Metropolitan Street Railway Company to answer on payment of costs in this court- and in the court below. All concur.